Citation Nr: 1721789	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-06 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the pharynx, claimed as due to herbicide exposure.

(The issues of entitlement to a rating greater than 50 percent prior to March 18, 2015, and greater than 70 percent from March 18, 2015, for posttraumatic stress disorder and entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability prior to September 11, 2014, are addressed in a separate decision under the same docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in August 2013, which vacated a December 2011 Board decision and remanded the case for additional development.  The case was remanded for additional development in March 2014 and May 2015.

The issue initially arose from an April 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

There has been a discrepancy regarding the Veteran's representation.  The most recent documentation of record concerning representation is a VA Form 21-22 that was received on March 19, 2015, in favor of Disabled American Veterans (DAV).  Other correspondence of record reflects that the Veteran was represented by a private attorney.  In March 2017, VA sent the Veteran a letter informing him that only one service organization, attorney, or agent may represent him at any one time on the same issues on appeal.  38 C.F.R. § 14.631 (2016).  The letter informed the Veteran that if VA did not hear from the Veteran or his new representative within 30 days of the date of the letter, VA would assume that the Veteran wished to remain represented by DAV.  As no response from the Veteran or a representative within 30 days of the March 2017 letter, the Board will proceed recognizing DAV as the Veteran's representative. 


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era and is presumed to have been exposed to an herbicide such as Agent Orange.

2.  Squamous cell carcinoma is not a disease shown to be associated with exposure to herbicides, including Agent Orange, and is not otherwise related to the Veteran's period of active service.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in a March 2007 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained and associated with the claims file, as well as his Social Security Administration (SSA) records.  Pursuant to the Board's December 2009 remand directive, the AOJ obtained VA treatment records from the James A. Haley VA Medical Center (VAMC) and the VA New Port Richey Outpatient Clinic.  The Veteran was also sent a January 2010 letter requesting him to identify relevant treatment by other VA facilities or private providers, as instructed in the Board's December 2009 remand.  In response to this letter, the Veteran submitted authorized release forms for St. Joseph's Hospital, Dr. D. Vincent, and Dr. L. Hochman.  These records have been obtained and associated with the claims file.  Other private treatment records, including records from the Florida Cancer Institute and the H. Lee Moffitt Cancer Center and Research Institute are also in the claims file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf. See 38 C.F.R. § 3.159 (c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board remanded the appeal in March 2014 and May 2015 to obtain VA examinations and opinions to address service connection for squamous cell carcinoma of the pharynx. The Board finds that the August 2014 VA examinations and a December 2015 supplemental medical opinion adequately address the Veteran's current diagnosis, adequately address questions asked on remand, and include adequate rational for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007).  In particular, the Board finds that the December 2015 supplemental opinion is adequate and adequately addresses whether the Veteran's squamous cell carcinoma was related to service or in-service herbicide exposure.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination to address the Veteran's claimed disability have been met.  38 C.F.R. § 3.159 (c)(4).  Likewise, the Board finds that there has been substantial compliance with its December 2009, March 2014, and May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As already mentioned above, the Veteran testified at a Board hearing in October 2009.  The hearing was adequate as the undersigned VLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for squamous cell carcinoma, which he contends was caused by his presumed exposure to herbicides such as Agent Orange during his period of active service.  For the following reasons, the Board finds that service connection is not warranted. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Malignant tumors are "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the provisions of 38 C.F.R. § 3.303 (b) apply to those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b). 

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e) (2016).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307 (a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307 (a) (6)(iii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

Turning to the evidence of record, an August 2006 private treatment record from St. Joseph's Hospital shows that the Veteran was seen by a Dr. Vincent for chronic left throat pain which had been present for four months.  A laryngoscopy was performed which showed a left oropharyngeal ulcer that appeared to be a neoplasm.  The Veteran was diagnosed with an invasive squamous cell carcinoma in a September 2006 private pathology report.  A September 2006 laryngoscopy report shows a diagnosis of squamous cell carcinoma of the left lateral pharyngeal wall. 

An October 2006 treatment record from the Florida Cancer Institute reflects that the Veteran was seen for an initial consultation regarding radiation therapy to treat his squamous cell carcinoma.  Dr. Hochman noted in a section titled "Social History" that the Veteran worked as a truck driver, may have had exposure to Agent Orange, had a thirty-year history of smoking, drank one to three beers daily, and had completed one year of college. 

Private radiation treatment records from the Florida Cancer Institute show that the Veteran completed radiation treatment in the middle of December 2006.  An April 2007 VA treatment record confirms that the Veteran's cancer had resolved by that time. 

A June 2007 Social Security Administration (SSA) determination reflects that Social Security disability benefits were granted in part based on the Veteran's squamous cell carcinoma of the throat. 

Subsequent VA treatment records do not show diagnoses of squamous cell carcinoma or other cancers or opinions linking squamous cell carcinoma to active service, including the Veteran's presumed Agent Orange exposure. 

The Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Squamous cell carcinoma of the pharynx is not among the cancers or diseases presumed to be associated with herbicide exposure, which are enumerated in section 3.309(e).  The Board has considered the Veteran's contention at the October 2009 Board hearing that his cancer was a soft tissue sarcoma because a biopsy was taken from soft tissue.  However, the medical evidence of record is negative for diagnoses of soft tissue sarcoma and at the hearing the Veteran explicitly denied that he had ever been diagnosed with soft tissue sarcoma.  The fact that a biopsy was taken from soft tissue has not been shown to alter the nature of the diagnosis.  In this regard, the Veteran, as a lay person, does not have the medical background or expertise to competently determine whether his cancer is properly diagnosed as a soft tissue sarcoma rather than squamous cell carcinoma.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309.  The Board finds that the Veteran's contention is outweighed by the findings of the doctors who diagnosed squamous cell carcinoma of the pharynx, as they have the medical expertise to render such a diagnosis based on the clinical findings made on examination.  Accordingly, the Board finds that the Veteran does not have a soft tissue sarcoma and that his squamous cell carcinoma is not among the respiratory cancers or diseases presumed to be caused by herbicide exposure set forth in 38 C.F.R. § 3.309 (e).  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309(e). 

While service connection is not warranted on a presumptive basis under section 3.309(e), such a finding does not preclude the Veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999). 

Here, in a June 2007 statement, the Veteran argued that the October 2006 treatment record from the Florida Cancer Institute, which reflects Dr. Hochman's notation of a history of Agent Orange exposure, shows a relationship between such exposure and squamous cell carcinoma.  The Board disagrees.  The Veteran's history of Agent Orange exposure was simply noted by Dr. Hochman along with other data in the same "Social History" section, including his history of being a truck driver and going to college.  The doctor did not state or even imply that the Veteran's Agent Exposure might be related to the development of squamous cell carcinoma.  Thus, the Board finds that this treatment record does not support the Veteran's claim.

Significantly, the Secretary has found based on reports submitted by NAS dated most recently in 2006 and 2008, as well as previous NAS reports, that a positive association has not been shown between herbicide exposure and cancers of the pharynx.  See Notice, 75 Fed. Reg. at 81333 ; see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 32540, 32541 (June 8, 2010).  As noted earlier, these reports reflect evaluations by NAS of relevant scientific studies addressing whether there are statistically significant correlations between herbicide exposure and the development of various diseases.  The Board finds the Secretary's Notice, which is based on the confirmed integrity of the NAS findings and a comprehensive review of the scientific evidence, to be highly probative evidence weighing against a relationship between the Veteran's squamous cell carcinoma of the pharynx and exposure to Agent Orange.  The Secretary's Notice therefore outweighs October 2006 private treatment record, which simply reflects that a history of Agent Orange exposure was noted, without any findings as to whether it may have played a role in the Veteran's cancer.  Accordingly, the Board finds that the preponderance of the evidence weighs against a relationship between the Veteran's squamous cell carcinoma and his presumed exposure to herbicides during active service. 

Furthermore, the Board finds that squamous cell carcinoma is not otherwise directly related to service.  In this regard, the Veteran has not argued that his squamous cell carcinoma was related to service apart from his presumed herbicide exposure.  The service treatment records and examination reports are negative for diagnoses of squamous cell carcinoma or other cancers.  The Veteran's squamous cell carcinoma did not manifest until 2006, over thirty years after he separated from active service.  The Veteran has not argued that his squamous cell carcinoma manifested during active service or soon thereafter.  Thus, the long period of time that passed between his period of active service and the onset of squamous cell carcinoma weighs against a relationship between the two.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

In a November 2011 brief, the American Legion stated that:

According to the Lahey Clinic, exposure to ultraviolet light through time spent in the sun is known as the primary cause of squamous cell carcinoma.  However, the growth results from a combination of sun exposure and genes that make developing the cancers more likely.  Squamous cell carcinoma can also grow where skin has been damaged by a burn, a long-standing wound, been exposed to certain chemicals, or been exposed to radiation.

In August 2014, a VA examiner noted that the American Legion's assertion that the Veteran's squamous cell cancer was related to the Veteran's time in the sun; however, the examiner remarked that medical literature associated time in the sun with squamous cell cancer of the SKIN (emphasis in the original), and the Veteran as not seeking service connection for squamous cell cancer of the skin.  In December 2015, a VA fee-basis oncologist stated that sun exposure is not a risk factor for the development of squamous cell carcinoma of the pharynx.  Ultimately, the Board finds that the opinions of the August 2014 VA examiner and the December 2015 VA oncologist outweigh the assertion made by The American Legion, as the August 2014 VA examiner and the December 2015 VA oncologist opined specifically regarding the Veteran's specific diagnosis, whereas The American Legion's assertion regarding the Lahey Clinic's statement was general in nature and not specific to the Veteran's cancer of the pharynx.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  As The American Legion's citing of the Lahey Clinic was not specific to the Veteran, the Board finds it to be of no persuasive value regarding his specific claim.

In further support of his claim, the Veteran has submitted two additional notes from Dr. Hochman.  In a March 2014 note, Dr. Hochman stated that while the Veteran had several factors that likely contributed to his laryngeal cancer, Agent Orange was one of those factors and "may well have been related to his developing this cancer in conjunction with other exposures he had."  The Court has held that the use of equivocal language such as "may" makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not: language by a physician is too speculative).  As the March 2014 note from Dr. Hochman expresses the given opinion in terms of speculative language (i.e., "may be," "questionably secondary" and "may have been caused by," and "possible cause"), the Board finds the opinion speculative in nature.  As it is speculative, it does not provide the necessary medical nexus between a currently diagnosed disorder and the Veteran's service in order to establish service connection.

In an April 2014 letter, Dr. Hochman stated that "[i]n review of Mr. [REDACTED]'s medical records and as his treating oncologist, in light of medical literature and previous experience, it is my opinion that it is more likely than not that Mr. [REDACTED]'s carcinoma of the larynx/pharynx was related to his Agent Orange exposure."  No further rationale was given.  As no references were made to any specific data which would support his given opinion, the April 2014 opinion from Dr. Hochman is of less probative value and is outweighed by the other evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (in assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits).

On VA examination in August 2014, the examiner noted that oropharyngeal squamous cell carcinomas were relatively uncommon malignancies; tobacco and alcohol use were principal risk factors.  Additionally, human papillomavirus infection and Epstein-Barr virus infection were also risk factors.  The examiner noted Dr. Hochman's March 2013 opinion and commented that the Veteran did not have cancer of the larynx; he had cancer of the pharynx.

The examiner opined that the Veteran's squamous cell carcinoma of the pharynx was not caused by or a result of his active military service, to include his presumed exposure to Agent Orange.  The examiner stated that risk factors for the Veteran's cancer include his tobacco use (over 40 pack years) in addition to alcohol use.  The examiner remarked that the Veteran did not have laryngeal cancer; he had cancer of the pharynx.  He acknowledged that squamous cell cancer of the skin is associated with ultraviolet exposure, but ultraviolet exposure was not noted to be a risk factor in laryngeal cancer.

In December 2015, a VA fee-basis oncologist reviewed the complete file.  The examiner opined that the Veteran's squamous cell carcinoma of the pharynx was not caused by or a result of or related to the Veteran's active military service, to include his presumed exposure to Agent Orange.  He further opined that it was not likely that the carcinoma became manifest within one year of service separation.  The oncologist specified that the Veteran's squamous cell cancer of the pharynx was diagnosed in 2006, and the Veteran was discharged from the service in 1972.  It was noted that the Veteran's risk factors for the condition included his over 40 pack year history of tobacco use in addition to alcohol use.  

The oncologist noted that the Veteran had a squamous cell carcinoma of the left lateral pharyngeal wall, and while cancers of the trachea and larynx were associated with Agent Orange, cancers of the pharynx are not.

The Board finds the opinion of the August 2014 VA examiner to be very probative as it was definitive, based upon a complete review of the Veteran's entire claims, and supported by detailed rationale.  The VA examiner specifically identified and discussed the Veteran's disability.  He analyzed the service treatment records and documented post-service medical treatment records.  Additionally, the examiner also referenced the Veteran's contentions and addressed other possible etiologies.  Notably, after review in December 2015, a fee-basis oncologist agreed with the given opinion.  Accordingly, the August 2014 VA examiner's opinion and December 2015 fee-basis oncologist's opinion are found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As the most probative evidence of record weighs against the claim, the Board concludes that the claim of entitlement to service connection for squamous cell carcinoma must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.



ORDER

Service connection for squamous cell carcinoma of the pharynx, claimed as due to herbicide exposure, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


